Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is responsive to the following communication: Continuation Application filed Jun. 9, 2021.
Claim 1 is pending in the case. 

Double Patenting
           The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of U.S. Patent No. 9,514,444. 

Instant Application No. 17/343,681
U.S. Patent No. 9,514,444
A method, comprising: 

2administering realtime communications between communicants in a virtual area; 3detecting assemblies of copresent communicants in the virtual area; 



4for each of respective ones of the detected assemblies, 







generating a respective 5meeting object linked to information relating to communicant interactions 6in the assembly; 





7determining respective meeting summary data based on the information linked to 8selected ones of the meeting objects meeting objects; and 9transmitting the determined meeting summary data to a network node for display.
1. A method, comprising: 

administering realtime communications between network nodes respectively associated with communicants in a virtual area; 

detecting assemblies of copresent ones of the communicants in the virtual area; for each of respective ones of the detected assemblies, receiving information regarding subject matter of the detected assembly from at least one of the communicants associated with the detected assembly; for each of respective ones of the detected assemblies, generating a respective meeting object linked to interaction information derived from communicant interactions in the assembly and linked to the received information regarding subject matter of the detected assembly; selecting ones of the meeting objects based on a query on the generated meeting objects; 

determining respective meeting summary data for the assemblies corresponding to the selected meeting objects based on the interaction information and the received information regarding subject matter of the assemblies; and transmitting the determined meeting summary data in a format suitable for concurrent display on a respective one of the network nodes of a communicant who is associated with the query on the meeting objects.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Van Wie et al. (hereinafter, as Van Wie), U.S. Patent Publication 2009/0254843 in view of Chudge et al. (hereinafter, as Chudge), U.S. Patent Publication 2013/0218987.
Regarding Claim 1, Van Wie discloses a method, comprising: 
2administering realtime communications between communicants in a virtual area (see e.g. para [7]-[10]); 
3detecting assemblies of copresent communicants in the virtual area (see e.g. para [63][95] - "communicant interaction" (assembly) is any type of direct or indirect action or influence between a communicant and another network entity” “the communications applications establish realtime data stream connections between network nodes based on the communicants’ avatars in the virtual area (detecting assemblies)”).
4 9Van Wie does not expressly show for each of respective ones of the detected assemblies, generating a respective 5meeting object linked to information relating to communicant interactions 6in the assembly; 15 determining respective meeting summary data based on the information linked to 8selected ones of the meeting objects meeting objects; and transmitting the determined meeting summary data to a network node for display.  However, Chudge teaches similar feature (see e.g. Abstract, Fig. 5 8 and para [5]-[8][38]-[41] – “a chat summary window 500 that summarizes the activity taking place in a series of chat rooms. Each chat room summary occupies a distinct region of the display”).  Both Van Wie and Chudge are directed to virtual communication GUI.  Accordingly, it would have been obvious to the skilled artisan having Van Wie and Chudge in front of them to modify the system of Van Wie to include the above feature.  The motivation to combine Van Wie and Chudge comes from Chudge.  Chudge discloses the motivation to display summary of meetings so that user can monitor multiple meetings at the same time (see Abstract, Fig. 5 8 and para [5]-[8][38]-[41]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/PEI YONG WENG/           Primary Examiner, Art Unit 2179